This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 DUSTY STONE,

 3          Plaintiff-Appellant,

 4 v.                                                                                   No. 32,814

 5 ROBIN H. SMITH and ALETA SMITH,

 6          Defendants-Appellees.


 7 APPEAL FROM THE DISTRICT COURT OF QUAY COUNTY
 8 Albert J. Mitchell, Jr., District Judge

 9 Dusty Stone
10 San Jon, NM

11 Pro se Appellant

12 Donald C. Schutte
13 Tucumcari, NM

14 for Appellees


15                                 MEMORANDUM OPINION

16 BUSTAMANTE, Judge.
1   {1}   Summary affirmance was proposed for the reasons stated in the third notice of

2 proposed disposition. No memorandum opposing summary affirmance has been filed,

3 and the time for doing so has expired.

4   {2}   Affirmed.

5   {3}   IT IS SO ORDERED.

6

7                                    _______________________________________
8                                    MICHAEL D. BUSTAMANTE, Judge

9 WE CONCUR:


10
11 MICHAEL E. VIGIL, Chief Judge


12
13 M. MONICA ZAMORA, Judge




                                            2